 

Exhibit 10.2

 



SECURITIES PURCHASE AGREEMENT

 

  

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 12,
2015, by and among Oculus Innovative Sciences, Inc., a Delaware corporation,
with its principal place of business at 1129 N. McDowell Blvd., Petaluma, CA
94954 (the “Seller”), the investors listed on Schedule A hereto respective
assignee(s) (collectively, the “Buyers”) and, solely with respect to Section 4
and 10 of this Agreement, Ruthigen, Inc., a Delaware corporation (the “Company”)
and Dawson James Securities, Inc. (the “Underwriter”).

 

WHEREAS, the Seller owns 350,000 unregistered issued and outstanding shares of
common stock, $0.0001 par value per share (the “Shares”) of the Company; and

 

WHEREAS, subject to the terms and conditions set forth herein, the Seller
desires to sell the Shares to the Buyers and Buyers desire to acquire the same
subject to the terms in this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises, the mutual agreements
and covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.                  Definitions. In addition to the terms defined elsewhere in
this Agreement, for the purposes of this Agreement, the following terms have the
meanings set forth below:

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close.

 

“Closing” shall have the meaning ascribed to such term in Section 5(a) of this
Agreement.

 

“Closing Date” shall have the meaning ascribed to such term in Section 5(a) of
this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Event” means any merger or consolidation of the Company with or into another
company, corporation or similar entity or the merger or consolidation of another
company, corporation, or assets of a corporation or company into the Company, or
in the case of any sale or conveyance to another corporation or the assets or
other property of the Company.

 

“Event Closing” means the closing of an Event for which the Company enters into
an Event Definitive Agreement prior to the Expiration Date.

 

“Expiration Date” means March 12, 2015, as may be extended one or more times for
one or more days as long as the total periods of extensions do not exceed a
period of up to sixty (60) calendar days by Seller at its sole discretion by
delivering written notice to Buyers, which may be via e-mail, prior to the
Expiration Date.

 

“Event Definitive Agreement” means the entry by the Company into a definitive
agreement for an Event. For purposes of clarity, such definitive agreement could
be subject to or pending customary closing conditions, regulatory approvals
and/or shareholder approval and still be considered definitive for purposes of
this Agreement.

 



 

 

  

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” shall have the meaning ascribed to such term in the preamble to this
Agreement.

 

“Transfer Agent” means the Company’s transfer agent, and any successor transfer
agent of the Company.

 

2.sELLER’S STANDSTILL AND BUYERS’ PURCHASE.

 

(a) Seller agrees not to market, offer or sell the Shares to any Person from the
date of this Agreement until the Expiration Date (such period of time, the
“Standstill Period”) other than the Buyers.

 

(b) Buyers irrevocably agree to purchase all of the Shares upon the Closing Date
(as defined below) (such obligation, the “Purchase”), subject to the further
terms in this Agreement. Seller shall sell to Buyers, and Buyers shall purchase
from the Seller on the Closing Date (as defined below), the Shares.

 

3. Purchase Price. The purchase price for the Shares to be purchased by Buyers
at the Closing (the “Purchase Price”) shall be $2.75 per share, or an aggregate
of $962,500 for all of the Shares.

 

4. CONSENT TO SALE of THE Shares PURSUANT TO SEPARATION AGREEMENT. Pursuant to
Section 2.1 of that certain Amended Separation Agreement between the Seller and
the Company, dated January 31, 2014, the consent of the Underwriter and the
board of directors of the Company is required for the sale of the Shares in
accordance with the terms of this Agreement. Now, therefore, subject to and
contingent upon the occurrence of an Event Closing, the Underwriter and the
Company hereby consent to the Purchase (the “Consent”), which Consent shall
become effective only upon the occurrence of an Event Closing, if at all,
subject to the other conditions set forth in this Section 4. The Company and
Underwriter further warrant that all necessary corporate actions and approvals
by their respective boards of directors have been obtained in order to provide
the Consent. The Consent provided hereby shall terminate upon the (i) the
Expiration Date, if the Company has not entered into an Event Definitive
Agreement by such date; or (ii) the termination date of the Event Definitive
Agreement, if the Company has entered into an Event Definitive Agreement by the
Expiration Date.

 

5.Closing.

 

(a) The date and time of the closing of the purchase of the Shares (the
“Closing”) by the Buyers shall be 12 noon, New York City time, on such date as
shall be mutually agreed to by the Seller and Buyers, which in no event shall be
more than ten (10) Business Days after the Expiration Date (such date on which
the Closing actually occurs, the “Closing Date”), at the offices of Trombly
Business Law, PC, 1434 Spruce St., Suite 100, Boulder, CO 80302.

 

(b) On the Closing Date, (i) Buyers shall pay the Purchase Price to the Seller,
by wire transfer of immediately available funds in accordance with the Seller’s
written wire instructions, and (ii) the Seller shall irrevocably instruct the
Transfer Agent to deliver to Buyers one or more stock certificates, evidencing
the Shares Buyers are purchasing and duly executed on behalf of the Seller and
registered in the name of Buyers, within three (3) Business Days after the
Closing.

 



2

 

  

(c) Each Party to this Agreement will pay any banker’s, broker’s or finder’s
fees or commissions for which such Party is responsible.

 

6.VOTING OF THE SHARES.

 

(a) Voting rights. Buyers and Seller acknowledge and agree that Seller retains
the voting rights for the Shares until and through the date of closing of the
Event, provided however, that the Shares remain subject to the resale
restrictions and voting obligations set forth in the Amended Separation
Agreement between Seller and the Company, dated January 31, 2014, as if the
Shares were still held by Seller. After the closing of the Event, Buyers shall
have full voting rights for the Shares. From the Closing Date through the date
of the closing of the Event, Buyers agree and acknowledge that they cannot sell
or transfer the Shares. In the event there is no closing of the Event on or
prior to September 30, 2015, the Shares will become fully tradable and full
voting rights will transfer to the Buyers.

 

(b) Power of Attorney. For good and valuable consideration, receipt of which is
hereby acknowledged, each of the undersigned Buyers and the Seller hereby
irrevocably appoint Amy Trombly, Esq. as such Buyer’s attorney-in-fact with
powers of substitution, to vote the Shares in the same manner and pursuant to
the same obligations and requirements applicable to the Seller set forth in the
Amended Separation Agreement between Seller and the Company, dated January 31,
2014. Such appointment will terminate on the earlier of (i) the closing of the
Event or (2) September 30, 2015. The Company is an express third party
beneficiary of this Section 6, with rights of enforcement.

 

7. Buyer’s Representations and Warranties. Buyers represent and warrant to
Seller that, as of the date hereof and as of the Closing Date:

 

(a) Due Organization; Authority. Buyers, if not a natural person, are an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder.

 

(b) No Public Sale or Distribution. Buyers, together and individually, are
acquiring the Shares for their own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the Securities Act; provided,
however, by making the representations herein, Buyers do not agree to hold any
of the Shares for any minimum or other specific term and reserves the right to
dispose of the Shares at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act and in
accordance with the terms of this Agreement. Buyers are acquiring the Shares
hereunder in the ordinary course of business. Buyers do not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.

 

(c) Accredited Investor Status. At the time Buyers were offered the Shares, they
were, and as of the date hereof, and the Closing Date, are (i) an “accredited
investor” as that term is defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. Buyers are not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.

 

(d) Experience. Buyers, either alone or together with their representatives, as
applicable, have such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Shares, and has so evaluated the merits and risks
of such investment. Buyers are able to bear the economic risk of an investment
in the Shares and is able to afford a complete loss of such investment.

 



3

 

  

(e) No General Solicitation. Buyers did not learn of the investment in the
Shares as a result of any general solicitation or general advertising.

 

(f) No Governmental Review. Buyers understand that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of an investment in the Shares nor have such authorities passed upon
or endorsed the merits of the offering of the Shares.

 

(g) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of Buyers and shall constitute the legal, valid
and binding obligation of Buyers enforceable against Buyers in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(j) No Conflicts. The execution, delivery and performance by Buyers of this
Agreement and the consummation by Buyers of the transactions contemplated hereby
will not, (i) result in a violation of the organizational documents of Buyers,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Buyers are a party, or (iii) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to Buyers, except in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of Buyers to perform
the obligations hereunder.

 

8. Representations and Warranties of the Seller. The Seller represents and
warrants to Buyers that, as of the date hereof and as of the Closing Date:

 

(a) Due Organization, Authority. Seller is a corporation duly organized and
validly existing in good standing under the laws of the jurisdiction of its
incorporation with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.

 

(b) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of Seller and shall constitute the legal, valid
and binding obligation of Seller enforceable against Seller in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(c) No Conflicts. The execution, delivery and performance by Seller of this
Agreement and the consummation by Seller of the transactions contemplated hereby
will not, (i) result in a violation of the organizational documents of Seller,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Seller is a party, or (iii) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to Seller, except in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of Seller to perform
its obligations hereunder.

 



4

 

  

(d) Title. Seller is the lawful owner of the Shares, free and clear of all
security interests, liens, encumbrances, equities and other charges that would
limit the transferability of the Shares; except for a restriction on
transferability which may be required by U.S. federal and state securities laws
and the Separation Agreement.

 

(e) Taxes. Seller has paid all taxes on the Shares and there are no liens or
claims on the Shares.

 

(f) No Rights. There are no existing warrants, options, stock purchase
agreements, redemption agreements, calls or rights to subscribe of any character
relating to the Shares.

 

(g) Litigation. The Shares are not subject to current or pending litigation or
to Seller’s knowledge, threatened litigation.

 

(h) No General Solicitation. Neither the Seller, nor any Person acting on its
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Shares. Seller has not engaged any placement agent or other agent in connection
with the sale of the Shares.

 

9.Acknowledgments of BuyerS.

 

(a) There have been no representations, guarantees or warranties made to the
undersigned Buyers by the Seller, its agents or employees, or any of its agents
or employees, or any other person, expressly or by implication, with respect to
(i) the length of time that Buyers will be required to remain as owner of the
Shares; and (ii) the possibility that the past performance or experience on the
part of the Company might in any way indicate the predictable results of the
ownership of the Shares or of the overall business of the Company.

 

(b) Buyers consents to the placement of a legend on any stock certificate
evidencing the Shares being purchased by Buyers, which legend shall be in form
as follows:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY SIMILAR STATE SECURITIES LAWS.
WITHOUT REGISTRATION, THESE SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER, EXCEPT UPON DELIVERY TO THE
COMPANY OF AN OPINION OF COUNSEL THAT REGISTRATION IS NOT REQUIRED FOR SUCH
TRANSFER AND/OR THE SUBMISSION TO THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY SUCH TRANSFER WILL
NOT BE IN VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, AND/OR APPLICABLE
STATE SECURITIES LAWS AND/OR ANY RULE OR REGULATION PROMULGATED THEREUNDER.”

 

10.MISCELLANEOUS.

 

(a) Entire Agreement. This Agreement (including the exhibits hereto and any
written amendments hereof executed by the parties) constitutes the entire
Agreement and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof
and may be amended only by a writing executed by all Parties.

 



5

 

  

(b) Amendments. Provisions of this Agreement may be amended and the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of Seller and
Buyers; provided, however, Section 4 and Section 10 of this Agreement shall not
be amended or waived without the written consent of the Company and the
Underwriter.

 

(c) Negotiated Agreement. Each of the Seller and Buyers acknowledges that it has
been advised and represented by counsel in the negotiation, execution and
delivery of this Agreement and accordingly agrees that, if an ambiguity exists
with respect to any provision of this Agreement, such provision shall not be
construed against any party because such party or its representatives drafted
such provision. Each of the Seller and Buyers further acknowledges that the
Company has not participated in the negotiation, execution or delivery of this
Agreement, other than with respect to Section 4 and Section 10.

 

(d) Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

(e) Governing Law. This Agreement and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the internal
laws of the State of California, without regard to conflicts of laws principles
that would result in the application of the laws of another jurisdiction. The
parties herein waive trial by jury. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT. In the event that litigation results from or arises out of this
Agreement or the performance thereof, the parties agree to reimburse the
prevailing party’s reasonable attorney’s fees, court costs, and all other
expenses, whether or not taxable by the court as costs, in addition to any other
relief to which the prevailing party may be entitled. The Parties herein agree
that any action , proceeding or claim against it arising out of or relating in
any way to this Agreement shall be brought and enforced in the courts of the
State of California or the United States District Court for the Northern
District of California, and irrevocably submits to such jurisdiction, which
jurisdiction shall be exclusive. The parties herein waive any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.

 

(f) Execution. This Agreement and any amendments, waivers, or consents may be
executed in counterparts, each of which shall be deemed an original, but all of
which shall constitute the same agreement. Signed facsimile copies of this
Agreement will legally bind the Parties to the same extent as original
documents.

 

(g) Due Diligence. Both the Buyers and Seller acknowledge they have obtained as
much information about the Company as they believe necessary to consummate the
transaction described in this Agreement. Both Parties represent that they are
sophisticated investors, have access to counsel and such other advisors as they
deem advisable regarding the transaction. Both Buyers and Seller acknowledge the
sale of the Shares is an off market private transaction and that either Buyers
or Seller may have information about the Company that the other party does not.
Both Buyers and Seller agree that no liability will exist for failure to
disclose any information known by that party about the Company to the other
party and specifically waive any rights that may arise from failure of Buyers or
Seller to reveal what may be material, non-public information about the Company.

 

(h) Survival. The representations, warranties, agreements and covenants shall
survive the Closing for a period of one (1) year following the Closing Date.

 



6

 

  

(i) Severability. In case any provision in or obligation under this Agreement or
any other Transaction Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

(j) Notices. All notices or other communications given or made hereunder shall
be in writing and shall be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, to the addresses set forth below.

 

If to Buyers at:

 

_____________

 

_____________

 

 

 

If to Seller at:

 

Oculus Innovative Sciences, Inc.

1129 N. McDowell Blvd.

Petaluma, CA 94954

 

With a copy (for informational purposes only) to Seller’s counsel at:

 

Amy Trombly, Esq.

Trombly Business Law, PC

1434 Spruce St., Suite 100

Boulder, CO 80203

 

If to Underwriter at:

  

Dawson James Securities, Inc.
1 North Federal Highway, 5th Floor

Boca Raton, FL 33432

 

 

If to Company at:

 

Ruthigen, Inc.

2455 Bennett Valley Road, Suite C116

Santa Rosa, California 95404

 

With a copy (for informational purposes only) to Company’s counsel at:

 

Grushko & Mittman, P.C.

515 Rockaway Avenue

Valley Stream, NY 11581

Attn: Barbara R. Mittman, Esq.

Fax: (212) 697-3575

 

 

 

[Signature Page Follows.]

 



7

 

 


 

IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto on the date first above written.

 

OCULUS INNOVATIVE SCIENCES, INC.

 

 

 

By: /s/ Jim Schutz

 

Name: Jim Schutz

 

Title: Chief Executive Officer

 

 

 

Biscayne Pulmonary Holding, LLC

 

By: /s/ Glenn Halpryn

 

Name: Glenn Halpryn

 

Title: Manager

 

 

 

DAWSON JAMES SECURITIES, INC.

 

Only with respect to Sections 4 & 10 of this Agreement

 

 

 

By: /s/ Robert D. Keyser, Jr.

 

Name: Robert D. Keyser, Jr.

 

Title: Chief Executive Officer

 

 

 

RUTHIGEN, INC.

 

Only with respect to Sections 4 & 10 of this Agreement

 

 

 

By: /s/ Hoji Alimi

 

Name: Hoji Alimi

 

Title: Chief Executive Officer

 



8

 

  

IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto on the date first above written.

 

OCULUS INNOVATIVE SCIENCES, INC.

 

 

 

By: /s/ Jim Schutz

 

Name: Jim Schutz

 

Title: Chief Executive Officer

 

 

 

Don Stengel Defined Benefit Plan

 

By: /s/ Don Stengel

 

Name: Don Stengel

 

Title: Trustee

 

 

 

DAWSON JAMES SECURITIES, INC.

 

Only with respect to Sections 4 & 10 of this Agreement

 

 

 

By: /s/ Robert D. Keyser, Jr.

 

Name: Robert D. Keyser, Jr.

 

Title: Chief Executive Officer

 

 

 

RUTHIGEN, INC.

 

Only with respect to Sections 4 & 10 of this Agreement

 

 

 

By: /s/ Hoji Alimi

 

Name: Hoji Alimi

 

Title: Chief Executive Officer

 



9

 

  

IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto on the date first above written.

 

OCULUS INNOVATIVE SCIENCES, INC.

 

 

 

By: /s/ Jim Schutz

 

Name: Jim Schutz

 

Title: Chief Executive Officer

 

 

 

Marlin Capital Investments LLC

 

By: /s/ Barry Honig

 

Name: Barry Honig

 

Title: President

 

 

 

DAWSON JAMES SECURITIES, INC.

 

Only with respect to Sections 4 & 10 of this Agreement

 

 

 

By: /s/ Robert D. Keyser, Jr.

 

Name: Robert D. Keyser, Jr.

 

Title: Chief Executive Officer

 

 

 

RUTHIGEN, INC.

 

Only with respect to Sections 4 & 10 of this Agreement

 

 

 

By: /s/ Hoji Alimi

 

Name: Hoji Alimi

 

Title: Chief Executive Officer

 



10

 

 



IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto on the date first above written.

 

OCULUS INNOVATIVE SCIENCES, INC.

 

 

 

By: /s/ Jim Schutz

 

Name: Jim Schutz

 

Title: Chief Executive Officer

 

 

 

Brett Nesland

 

By: /s/ Brett Nesland

 

Name: Brett Nesland

 

 

 

DAWSON JAMES SECURITIES, INC.

 

Only with respect to Sections 4 & 10 of this Agreement

 

 

 

By: /s/ Robert D. Keyser, Jr.

 

Name: Robert D. Keyser, Jr.

 

Title: Chief Executive Officer

 

 

 

RUTHIGEN, INC.

 

Only with respect to Sections 4 & 10 of this Agreement

 

 

 

By: /s/ Hoji Alimi

 

Name: Hoji Alimi

 

Title: Chief Executive Officer

 



11

 

   

IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto on the date first above written.

 

OCULUS INNOVATIVE SCIENCES, INC.

 

 

 

By: /s/ Jim Schutz

 

Name: Jim Schutz

 

Title: Chief Executive Officer

 

 

 

David Moss

 

By: /s/ David Moss

 

Name: David Moss

 

 

 

DAWSON JAMES SECURITIES, INC.

 

Only with respect to Sections 4 & 10 of this Agreement

 

 

 

By: /s/ Robert D. Keyser, Jr.

 

Name: Robert D. Keyser, Jr.

 

Title: Chief Executive Officer

 

 

 

RUTHIGEN, INC.

 

Only with respect to Sections 4 & 10 of this Agreement

 

 

 

By: /s/ Hoji Alimi

 

Name: Hoji Alimi

 

Title: Chief Executive Officer

 



12

 

   

IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto on the date first above written.

 

OCULUS INNOVATIVE SCIENCES, INC.

 

 

 

By: /s/ Jim Schutz

 

Name: Jim Schutz

 

Title: Chief Executive Officer

 

 

 

Robert B. Prag

 

By: /s/ Robert B. Prag

 

Name: Robert B. Prag

 

 

 

DAWSON JAMES SECURITIES, INC.

 

Only with respect to Sections 4 & 10 of this Agreement

 

 

 

By: /s/ Robert D. Keyser, Jr.

 

Name: Robert D. Keyser, Jr.

 

Title: Chief Executive Officer

 

 

 

RUTHIGEN, INC.

 

Only with respect to Sections 4 & 10 of this Agreement

 

 

 

By: /s/ Hoji Alimi

 

Name: Hoji Alimi

 

Title: Chief Executive Officer

 



13

